Case: 22-1908    Document: 5      Page: 1   Filed: 09/16/2022




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                 ______________________

             JOSEPH R. FLYING HORSE,
                 Plaintiff-Appellant

                             v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2022-1908
                 ______________________

   Appeal from the United States Court of Federal Claims
in No. 1:21-cv-01459-MCW, Senior Judge Mary Ellen
Coster Williams.
                 ______________________

                        ORDER
    The appellant having failed to pay the docketing fee
required by Federal Circuit Rule 52(a)(1) and to file the
brief required by Federal Circuit Rule 31(a) within the time
permitted, it is
   ORDERED that the notice of appeal be, and the same
hereby is, DISMISSED, for failure to prosecute in
Case: 22-1908   Document: 5   Page: 2   Filed: 09/16/2022




2                                   FLYING HORSE V. US



accordance with the rules.




                                FOR THE COURT

September 16, 2022
      Date                      /s/ Peter R. Marksteiner
                                Peter R. Marksteiner
                                Clerk of Court


ISSUED AS A MANDATE: September 16, 2022